2017 WI 107

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2017AP2036-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jeffrey M. Blessinger, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jeffrey M. Blessinger,
                                  Respondent.

                          DISCIPLINARY PROCEEDINGS AGAINST BLESSINGER

OPINION FILED:          December 21, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:           A.W. Bradley, J., concurs (opinion filed).
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                       2017 WI 107
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.       2017AP2036-D


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jeffrey M. Blessinger, Attorney at Law:

Office of Lawyer Regulation,                                         FILED
              Complainant,
                                                                DEC 21, 2017
      v.
                                                                   Diane M. Fremgen
                                                                Clerk of Supreme Court
Jeffrey M. Blessinger,

              Respondent.




      ATTORNEY        disciplinary   proceeding.         Attorney's         license

revoked.



      ¶1      PER CURIAM.      Attorney Jeffrey M. Blessinger has filed

a   petition    for    the   consensual   revocation      of   his     license      to

practice law in Wisconsin pursuant to Supreme Court Rule (SCR)

22.19.1      Attorney Blessinger's petition states that he cannot


      1
          SCR 22.19 provides:

           (1) An attorney who is the subject of an
      investigation  for   possible   misconduct  or    the
      respondent in a proceeding may file with the supreme
                                                     (continued)
                                                            No.     2017AP2036-D



successfully   defend    against    the    allegations    of      professional

misconduct   arising    out   of   seven    separate     Office     of   Lawyer

Regulation (OLR) investigations concerning his conduct.                  An OLR

summary of those investigations and of the potential allegations

of professional misconduct is attached to Attorney Blessinger's

petition as Appendix A.



    court a petition for the revocation by consent or his
    or her license to practice law.

         (2) The petition shall state that the petitioner
    cannot successfully defend against the allegations of
    misconduct.

         (3) If a complaint has not been filed, the
    petition shall be filed in the supreme court and shall
    include the director's summary of the misconduct
    allegations being investigated. Within 20 days after
    the date of filing of the petition, the director shall
    file in the supreme court a recommendation on the
    petition. Upon a showing of good cause, the supreme
    court may extend the time for filing a recommendation.

         (4) If a complaint has been filed, the petition
    shall be filed in the supreme court and served on the
    director and on the referee to whom the proceeding has
    been assigned. Within 20 days after the filing of the
    petition, the director shall file in the supreme court
    a response in support of or in opposition to the
    petition and serve a copy on the referee. Upon a
    showing of good cause, the supreme court may extend
    the time for filing a response. The referee shall file
    a report and recommendation on the petition in the
    supreme court within 30 days after receipt of the
    director's response.

         (5) The supreme court shall grant the petition
    and revoke the petitioner's license to practice law or
    deny the petition and remand the matter to the
    director or to the referee for further proceedings.


                                     2
                                                                    No.     2017AP2036-D



      ¶2      Attorney Blessinger was admitted to the practice of

law in Wisconsin in 1996.              He practices family law in Baraboo,

Wisconsin.          Attorney     Blessinger     has    not    previously     been      the

subject of professional discipline.                  However, his law license is

currently administratively suspended for failure to pay state

bar   dues,    failure      to   comply   with       mandatory    continuing      legal

education requirements, and failure to comply with trust account

certification requirements.            In addition, on June 12, 2017, this

court temporarily suspended Attorney Blessinger for failure to

cooperate      with    an   OLR    disciplinary        investigation       into      this

misconduct.         His law license remains suspended.

      ¶3      The    OLR    summary    attached       to     Attorney     Blessinger's

petition for consensual revocation describes investigations into

potential ethical violations involving seven different client

matters from 2013 to 2017.

      Matter of D.H.

      ¶4      On March 17, 2017, D.H. retained Attorney Blessinger

and paid him $2,000 in cash to represent D.H. in a family law
matter.       Attorney Blessinger failed to enter an appearance in

D.H.'s case.          D.H. has not heard from or been able to reach

Attorney      Blessinger       since   March    17,    2017,     and    there     is    no

evidence that Attorney Blessinger performed any legal services

for   D.H.      Attorney       Blessinger      has    not    refunded     any   of     the

advanced fee paid by D.H.




                                          3
                                                            No.    2017AP2036-D



     ¶5     The OLR's summary indicates that Attorney Blessinger's

handling    of   D.H.'s   matter     involves   potential    violations     of

SCR 20:1.3,2     SCR   20:1.4(a),3    SCR   20:1.5(b)(1)    and    (2),4   and

     2
       SCR 20:1.3 provides a lawyer shall act with reasonable
diligence and promptness in representing a client.
     3
         SCR 20:1.4(a) provides a lawyer shall:

          (1) Promptly inform the client of any decision or
     circumstance with respect to which the client's
     informed consent, as defined in SCR 20:1.0(f), is
     required by these rules;

          (2) reasonably consult with the client about the
     means by which the client's objectives are to be
     accomplished;

          (3) keep the client reasonably informed about the
     status of the matter;

          (4) promptly comply with reasonable requests by
     the client for information; and

          (5) consult with the client about any relevant
     limitation on the lawyer's conduct when the lawyer
     knows that the client expects assistance not permitted
     by the Rules of Professional Conduct or other law.
     4
         SCR 20:1.5(b)(1) and (2) provides:

          (1) The scope of the representation and the basis
     or rate of the fee and expenses for which the client
     will be responsible shall be communicated to the
     client in writing, before or within a reasonable time
     after commencing the representation, except when the
     lawyer will charge a regularly represented client on
     the same basis or rate as in the past. If it is
     reasonably   foreseeable  that  the   total  cost   of
     representation to the client, including attorney's
     fees, will be $1000 or less, the communication may be
     oral or in writing. Any changes in the basis or rate
     of the fee or expenses shall also be communicated in
     writing to the client.

                                                                  (continued)
                                       4
                                                        No.   2017AP2036-D



SCR 20:1.16(d).5    Further, Attorney Blessinger has not cooperated

in   the   OLR's   investigation,   implicating   SCR   22.03(2),6    SCR

22.03(6),7 and SCR 20:8.4(h).8

          (2) If the total cost of representation to the
     client, including attorney's fees, is more than $1000,
     the purpose and effect of any retainer or advance fee
     that is paid to the lawyer shall be communicated in
     writing.
     5
         SCR 20:1.16(d) provides:

          Upon termination of representation, a lawyer
     shall take steps to the extent reasonably practicable
     to protect a client's interests, such as giving
     reasonable notice to the client, allowing time for
     employment of other counsel, surrendering papers and
     property to which the client is entitled and refunding
     any advance payment of fee or expense that has not
     been earned or incurred. The lawyer may retain papers
     relating to the client to the extent permitted by
     other law.
     6
         SCR 22.03(2) provides:

          Upon commencing an investigation, the director
     shall notify the respondent of the matter being
     investigated unless in the opinion of the director the
     investigation of the matter requires otherwise. The
     respondent shall fully and fairly disclose all facts
     and circumstances pertaining to the alleged misconduct
     within 20 days after being served by ordinary mail a
     request for a written response. The director may allow
     additional time to respond. Following receipt of the
     response,    the   director    may   conduct    further
     investigation and may compel the respondent to answer
     questions,   furnish   documents,   and   present   any
     information deemed relevant to the investigation.
     7
         SCR 22.03(6) provides:

          In   the  course   of  the    investigation,   the
     respondent's  wilful  failure   to   provide   relevant
     information, to answer questions fully, or to furnish
     documents and the respondent's misrepresentation in a
                                                      (continued)
                                    5
                                                           No.   2017AP2036-D



    ¶6     With respect to restitution, Attorney Blessinger has

not refunded any of the advanced fee paid by D.H., and the OLR

recommends and Attorney Blessinger agrees that the court should

order Attorney Blessinger to pay $2,000 in restitution to D.H.

    Matter of R.K.

    ¶7     In November 2016, R.K. retained Attorney Blessinger to

represent her in a family law matter.          A third party, A.M., paid

Attorney   Blessinger      $2,000     to   represent   R.K.        Attorney

Blessinger promptly cashed the check, but failed to enter an

appearance in R.K.'s case.         A.M. has not heard from or been able

to reach Attorney Blessinger since November 2, 2016.               R.K. has

not heard from or been able to reach Attorney Blessinger since

March 15, 2017.       There is no evidence that Attorney Blessinger

performed any legal work for R.K.          Attorney Blessinger has not

refunded any of the advanced fee paid on behalf of R.K.

    ¶8     The OLR's summary indicates that Attorney Blessinger's

handling   of   R.K.'s    matter    involves   potential    violations    of

SCR 20:1.3,     SCR    20:1.4(a),    SCR   20:1.5(b)(1)    and   (2),    and
SCR 20:1.16(d).       Further, Attorney Blessinger has not cooperated




    disclosure are misconduct, regardless of the merits of
    the matters asserted in the grievance.
    8
       SCR 20:8.4(h) provides that it is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1).



                                      6
                                                                 No.     2017AP2036-D



in the investigation, implicating SCR 22.03(2), SCR 22.03(6) and

SCR 20:8.4(h).

      ¶9      With respect to restitution, Attorney Blessinger has

not refunded any of the advanced fee paid on behalf of R.K. and

the   OLR    recommends       and   Attorney   Blessinger      agrees    that    this

court      should     order    Attorney    Blessinger     to     pay    $2,000     in

restitution to A.M.

      Matter of T.L.

      ¶10     A.M. who paid Attorney Blessinger an advanced fee to

represent R.K., also paid him $3,000 on September 16, 2016 to

represent T.L. in a Sauk County matter.                   Attorney Blessinger

cashed the check but there is no evidence that he performed any

legal services for T.L.             A.M. has not heard from or been able to

reach      Attorney    Blessinger      since   November     2,   2016.     Attorney

Blessinger has not refunded any of the advanced fee paid by A.M.

for representation of T.L.

      ¶11     The OLR's summary indicates that Attorney Blessinger's

handling      of    A.M.'s    matter    involves   potential      violations       of
SCR 20:1.15(b)(1)9       and SCR 20:1.15(e)(1).10              Further, Attorney

      9
           SCR 20:1.15(b)(1) provides:

           A lawyer shall hold in trust, separate from the
      lawyer's own property, that property of clients and
      3rd parties that is in the lawyer's possession in
      connection with a representation. All funds of clients
      and 3rd parties paid to a lawyer or law firm in
      connection with a representation shall be deposited in
      one or more identifiable trust accounts.
      10
           SCR 20:1.15(e)(1) provides:

                                                                        (continued)
                                          7
                                                             No.    2017AP2036-D



Blessinger has not cooperated in the investigation, implicating

SC 22.03(2), SCR 22.03(6) and SCR 20:8.4(h).

    ¶12   With respect to restitution, Attorney Blessinger has

not refunded any of the advanced fee paid by A.M. and the OLR

recommends and Attorney Blessinger agrees that this court should

order him to pay $3,000 in restitution to A.M.

    Matter of A.N.

    ¶13   In   May   2013,     A.N.    retained   Attorney    Blessinger     to

represent her in a divorce.                Attorney Blessinger entered an

appearance   in   May   2013   and     A.N.'s   judgment   of      divorce   was

entered in February 2015.

    ¶14   After   the   divorce       order   issued,   motions     were   filed

pertaining to a quit claim deed on the marital property in favor

of A.N.      Attorney Blessinger was supposed to facilitate the

signing and filing of the quit claim deed.              He faxed A.N a copy

of the quit claim deed, but did not file it.                  A.N. has been

unable to reach Attorney Blessinger by phone or email since July

of 2016 and ultimately handled this filing herself.




         Upon receiving funds or other property in which a
    client has an interest, or in which a lawyer has
    received notice that a 3rd party has an interest
    identified by a lien, court order, judgment, or
    contract, the lawyer shall promptly notify the client
    or 3rd party in writing. Except as stated in this rule
    or otherwise permitted by law or by agreement with the
    client, the lawyer shall promptly deliver to the
    client or 3rd party any funds or other property that
    the client or 3rd party is entitled to receive.


                                       8
                                                                  No.    2017AP2036-D



      ¶15   In September 2016, opposing counsel filed a series of

motions.     Attorney      Blessinger       was   still    A.N.'s       attorney   of

record and A.N. sent him numerous emails and made numerous phone

calls with no response.           Attorney Blessinger never responded to

the motions and again, A.N. was forced to represent herself.                       At

some point in September 2016, Attorney Blessinger contacted A.N.

claiming a family emergency meant that he would not be able to

continue to represent her; he told her to hire other counsel,

however, he did not timely file a motion to withdraw as counsel.

      ¶16   On   October    28,    2016,    after    the    OLR    contacted       him

regarding this grievance, Attorney Blessinger told the OLR that

A.N. had agreed to withdraw her grievance.                  This was not true.

Attorney Blessinger finally sent A.N. a stipulation and order

for   withdrawal,   and    the     court    permitted      him    to    withdraw    on

December 1, 2016.

      ¶17   On December 29, 2016, A.N. asked Attorney Blessinger

for a copy of her file for a January 30, 2017 hearing.                       He did

not   respond.      A.N.    eventually       obtained      her    file    from     the
attorney    representing     Attorney        Blessinger     in     the    grievance

investigation.

      ¶18   The OLR's summary indicates that Attorney Blessinger's

handling    of   A.N.'s    matter    involves       potential      violations       of

SCR 20:1.3, SCR 20:1.4(a), SCR 20:1.16(d), and SCR 20:8.4(c).11


      11
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation.


                                        9
                                                                           No.    2017AP2036-D



Further,     Attorney        Blessinger             has     not     cooperated      in    the

investigation,         implicating            SCR    22.03(2),       SCR    22.03(6)       and

SCR 20:8.4(h).

    ¶19     With      respect      to     possible         restitution,      the    OLR    has

indicated that the only billing statement it has in this matter

appears    to    be    for       legal    services          that    Attorney      Blessinger

rendered to A.N. from early June through July 11, 2016.                                     It

shows a total of $7,560 billed.

    ¶20     A.N.      stated      that        she    met    with    Attorney      Blessinger

sometime   after       October      28,       2016    and    paid    her   bill    in    full,

paying a total of $14,479.56.                   She says that Attorney Blessinger

stated that any future work would be pro bono.

    ¶21     The OLR's policy is to seek restitution only under the

following circumstances: (1) there is a reasonably ascertainable

amount; (2) the funds to be restored were in the lawyer's direct

control;     (3)      the    funds       to    be     restored      do     not    constitute

incidental or consequential damages; and (4) the grievant's or

respondent's rights in a collateral proceeding will not likely
be prejudiced.         In this matter the OLR was unable to determine

the full extent of Attorney Blessinger's work on A.N.'s behalf

and thus does not recommend restitution to A.N. in this matter.

    Matter of T.S.

    ¶22     On December 6, 2016, T.S. retained Attorney Blessinger

to represent her in a family law matter.                             T.S. paid Attorney

Blessinger      $3,000      by    check       and    Attorney       Blessinger      promptly

cashed the check.           However, Attorney Blessinger did not enter an
appearance in T.S.'s case; T.S. has not heard from or been able
                                               10
                                                                      No.   2017AP2036-D



to reach Attorney Blessinger since December 21, 2016, and there

is    no    evidence      that   Attorney      Blessinger      performed     any       legal

services      for    T.S.        The    Wisconsin       Lawyers'    Fund    for    Client

Protection eventually reimbursed T.S. for the $3,000 in legal

fees she paid Attorney Blessinger.

       ¶23    The OLR's summary indicates that Attorney Blessinger's

handling      of    T.S.'s       matter      involves     potential    violations        of

SCR 20:1.3,         SCR    20:1.4(a),         SCR    20:1.5(b)(1)     and    (2),       and

SCR 20:1.16(d).           Further, Attorney Blessinger has not cooperated

in the investigation, implicating SCR 22.03(2), SCR 22.03(6) and

SCR 20:8.4(h).

       ¶24    With respect to restitution, Attorney Blessinger has

not refunded any of the advanced fee that T.S. paid and the OLR

recommends and Attorney Blessinger agrees that we should order

Attorney      Blessinger         to    pay     $3,000     in   restitution        to    the

Wisconsin Lawyers' Fund for Client Protection, relating to the

matter of T.S.

       Matter of L.W.
       ¶25    In    July    2016,      L.W.    retained    Attorney    Blessinger        to

represent her in a divorce.                  L.W. made advanced fee payments to

Attorney Blessinger in the amount of $2,000 on August 18, 2016

and $3,000 on January 6, 2017.                      Attorney Blessinger entered an

appearance on August 24, 2016.                      He appeared by telephone at a

December 15, 2016 status conference, but failed to file his

client's financial disclosure statement and did not otherwise

act    to    meaningfully        advance       his    client's     interests      in    the
divorce.
                                              11
                                                                      No.     2017AP2036-D



      ¶26   L.W. had trouble reaching Attorney Blessinger until

February 22, 2017, when Attorney Blessinger informed her that a

scheduling conference was to occur in her case the next day.                             On

February    22,     2017,    Attorney        Blessinger    and       L.W.      signed    a

stipulation allowing Attorney Blessinger's withdrawal from the

matter.     The court granted the motion to withdraw on February

23,   2017.        L.W.     was   thereafter      unable        to    reach     Attorney

Blessinger, despite numerous attempts, and was forced to retain

successor counsel to conclude the divorce.

      ¶27   The OLR's summary indicates that Attorney Blessinger's

handling    of    L.W.'s     matter    involves        potential       violations       of

SCR 20:1.3,        20:1.4(a)(3)        and      (4),      SCR        20:1.5(a),         and

SCR 20:1.16(d).

      ¶28   With     respect      to     restitution,      Attorney           Blessinger

billed L.W. at a rate of $175 per hour, and, as of January 12,

2017, he had billed her a total of $2,248.75.                               There is no

evidence that Attorney Blessinger did any work or billed any

additional time after January 12, 2017.                    Accordingly, the OLR
recommends and Attorney Blessinger agrees that this court should

order Attorney Blessinger to pay L.W. restitution in the amount

of $2,751.25.

      Matter of J.W.

      ¶29   In    June    2015,   J.W.    retained      Attorney       Blessinger        to

represent her in a post judgment family law matter and paid

Attorney    Blessinger       $3,000.         Attorney    Blessinger          entered    an

appearance on June 30, 2015 and attended mediation with J.W.
that did not resolve the matter.                  J.W. states that Attorney
                                          12
                                                                                No.    2017AP2036-D



Blessinger left his firm in August 2015 and that she chose to

retain Attorney Blessinger as her attorney.                              J.W. has not heard

from or been able to reach Attorney Blessinger since at least

March 2017.           Attorney Blessinger withdrew from J.W.'s case on

June 21, 2017.

       ¶30     The OLR's summary indicates that Attorney Blessinger's

handling       of    J.W.'s        matter    involves           potential        violations         of

SCR 20:1.3,          SCR     20:1.4(a),         and    SCR        20:1.5(b)(1)          and    (2).

Further,       Attorney        Blessinger            has        not    cooperated        in        the

investigation,             implicating      SCR       22.03(2),          SCR     22.03(6)          and

SCR 20:8.4(h).

       ¶31     With        respect    to     restitution,              Attorney        Blessinger

performed some legal services in this matter and the OLR states

that     its        investigation         has     not       revealed           any     reasonably

ascertainable             restitution       amount         so     it     does     not     seek      a

restitution order in this matter.

       ¶32     Attorney         Blessinger's               petition        for         consensual

revocation asserts that he is seeking the consensual revocation
of his license freely, voluntarily, and knowingly.                                      He states

that     he     cannot        successfully            defend          himself     against          the

allegations          of    misconduct       summarized            above    and        more    fully

described      in     the    OLR's    summary.             He    understands          that    he    is

giving    up    his        right     to    contest         each       misconduct       allegation

referenced in Appendix A.                 Attorney Blessinger also acknowledges

that he understands that he has a right to counsel, and indeed,

he is represented by counsel.                   The petition acknowledges that if
the court grants the petition and revokes his license, Attorney
                                                13
                                                                No.    2017AP2036-D



Blessinger will be subject to the requirements of SCR 22.26 and,

should he ever wish to seek the reinstatement of his license,

the reinstatement procedure set forth in SCRs 22.29-22.33.

       ¶33   Having     reviewed     Attorney    Blessinger's      petition,   the

OLR's summary of possible misconduct, and the OLR's October 31,

2017   written    recommendation        in    support   of   the    petition   and

restitution,      we    conclude     that     the   petition    for    consensual

revocation should be granted and that Attorney Blessinger should

be required to pay restitution as set forth herein.

       ¶34   The facts here portray a repeated pattern of serious

misconduct dating from 2013 and continuing until quite recently.

The allegations of misconduct include dishonesty and multiple

instances of Attorney Blessinger failing to diligently represent

clients; failing to properly communicate with clients; failing

to abide by fee agreement and trust account rules; failing to

return upon termination of representation fees or property to

which clients were entitled; and, failing to cooperate with the

OLR's attempt to investigate his conduct.               Attorney Blessinger's
misconduct is serious and egregious.                He is either unwilling or

unable to conform his conduct to the standards that are required

to practice law in this state.               Anything less than a revocation

of his law license would unduly depreciate the seriousness of

his misconduct, fail to protect the public and the court system

from    further        misconduct,     and      inadequately       deter   similar

misbehavior by other attorneys.              Revocation is clearly deserved.

       ¶35   We accede to the OLR's request to award restitution
only in the matters identified herein.                The OLR determined that
                                        14
                                                                 No.    2017AP2036-D



it could not be established that A.N. and J.W. are entitled to

restitution, and there may be other as yet unidentified clients

or       third   parties   that   may   be    entitled   to    restitution.      We

emphasize that if Attorney Blessinger were ever to seek the

reinstatement of his license, he would be required to prove

affirmatively that he had made full restitution to all persons

injured or harmed by his misconduct.                See SCR 22.29(4m).

          ¶36    Consistent with Attorney Blessinger's petition and the

OLR's recommendation, we order Attorney Blessinger to pay $2,000

to D.H.; $2,000 and $3,000 to A.M. for two different matters;

$2,751.25 to L.W., and $3,000 to the Wisconsin Lawyers' Fund for

Client Protection.

          ¶37    Finally, because this matter is being resolved via a

petition for consensual revocation without the need to appoint a

referee or hold an extensive hearing, we do not impose costs on

Attorney Blessinger.

          ¶38    IT IS ORDERED that the petition for consensual license

revocation is granted.
          ¶39    IT   IS   ORDERED   that     the    license    of     Jeffrey   M.

Blessinger to practice law in Wisconsin is revoked, effective

the date of this order.

          ¶40    IT IS FURTHER ORDERED that Jeffrey M. Blessinger pay

restitution in the following amounts:

         $2,000 to D.H.

         $2,000 and $3,000 ($5,000 in total) to A.M.

         $2,751.25 to L.W.


                                         15
                                                                No.    2017AP2036-D



     $3,000     to    the   Wisconsin      Lawyers'      Fund        for   Client

      Protection.

      ¶41   IT IS FURTHER ORDERED that, to the extent he has not

already done so, Jeffrey M. Blessinger shall comply with the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been revoked.

      ¶42   IT   IS     FURTHER    ORDERED        that   the     administrative

suspension of Jeffrey M. Blessinger's license to practice law in

Wisconsin, due to his failure to pay state bar dues, failure to

comply with mandatory continuing legal education requirements,

and   failure     to     comply    with    trust     account      certification

requirements, will remain in effect until each reason for the

administrative        suspension   has     been     rectified     pursuant      to

SCR 22.28(1).




                                      16
                                                        No.    2017AP2036-D.awb




    ¶43    ANN WALSH BRADLEY, J.        (concurring).     Although I join

the opinion of the court, I write separately because I would

order   additional   restitution   to    both   clients       A.N.   and   J.W.

Accordingly, I respectfully concur.




                                   1
    No.   2017AP2036-D.awb




1